NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0199n.06

                                        Case No. 18-1167

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                  FILED
In re: GREEKTOWN HOLDINGS, LLC,                        )                     Apr 22, 2019
                                                                        DEBORAH S. HUNT, Clerk
                                                       )
      Debtor.
                                                       )
________________________________________
                                                       )        ON APPEAL FROM THE
BUCHWALD CAPITAL ADVISORS, LLC,                        )        UNITED STATES DISTRICT
solely in its capacity as Litigation Trustee to the    )        COURT FOR THE EASTERN
Greektown Litigation Trust,                            )        DISTRICT OF MICHIGAN
                                                       )
       Plaintiff-Appellant,
                                                       )
v.                                                     )
                                                       )                                   ORDER
DIMITRIOS PAPAS, et al.,                               )
                                                       )
       Defendants-Appellee.                            )
                                                       )


BEFORE:        COLE, Chief Judge; STRANCH and READLER, Circuit Judges.

       On February 27, 2018, two weeks after this appeal was filed, the United States Supreme

Court decided Merit Management Group, LP v. FTI Consulting, Inc., 138 S. Ct. 883 (2018), and

in the process resolved a circuit split over the correct interpretation of Section 546(e) of the

Bankruptcy Code—the safe harbor provision at issue in this case. Merit Management squarely

addresses the dispositive issue in this case and abrogated the Sixth Circuit precedent on which both

the bankruptcy court and district court relied, see In re QSI Holdings, Inc., 571 F.3d 545 (6th Cir.

2009). Accordingly, we hereby vacate the district court’s judgment and remand the case to the
Case No. 18-1167, In re Greektown Holdings


bankruptcy court for reconsideration in accordance with the Supreme Court’s recent decision in

Merit Management. See In re Markowitz, 190 F.3d 455, 458 (6th Cir. 1999).

                                           ENTERED BY ORDER OF THE COURT




                                           ___________________________________
                                           Deborah S. Hunt, Clerk




                                             -2-